NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 14 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DEL SAGRARIO BAUTISTA-                    No.   16-70053
VAZQUEZ, AKA Maria Del Sagaris
Bautista-Vazquez,                               Agency No. A202-055-376

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**
                               San Francisco, California

Before: BYBEE and R. NELSON, Circuit Judges, and MORRIS,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
      Maria Bautista-Vazquez, a native and citizen of Mexico, petitions for review

of a decision by the Board of Immigration Appeals (BIA) dismissing her appeal from

an Immigration Judge’s denial of her petition for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).1 Exercising our

jurisdiction under 8 U.S.C. § 1252, we review the BIA’s decision for substantial

evidence, Sharma v. Garland, 9 F.4th 1052, 1060 (9th Cir. 2021), and deny the

petition.

      To be eligible for asylum, the petitioner must show that her treatment rises to

the level of past persecution or supports a well-founded fear of future persecution

“on account of race, religion, nationality, membership in a particular social group,

or political opinion.” Id. at 1059 (quoting 8 U.S.C. § 1101(a)(42)(A)). To be eligible

for withholding of removal, the petitioner must discharge this burden by showing a

clear probability of persecution. Id. “Determining whether the facts compel a

conclusion of past persecution is ultimately a fact-bound endeavor that is not

reducible to a set formula. The inquiry is ‘heavily fact-dependent,’” and we consider

several factors, such as whether the petitioner was subjected to significant physical

violence, ongoing serious maltreatment, or fulfilled threats.       Id. at 1061–62.



1
 Although she states the legal standard for CAT claims, Bautista-Vazquez forfeited
her CAT claim by failing to challenge the BIA’s denial on appeal. See Rizk v.
Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011), overruled in part on other grounds
by Alam v. Garland, 11 F.4th 1133, 1135–37 (9th Cir. 2021).

                                          2                                   16-70053
Likewise, fear of future persecution must be supported by credible, direct, and

specific evidence of an objectively reasonable fear. Id. at 1065. Not all harm or

negative treatment is persecution, id. at 1061, and the “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010).

      Bautista-Vazquez previously lived in the United States and returned to

Mexico with her children. She alleges that she was robbed twice and did not report

these to police. She was later the victim of an attempted armed robbery of her

vehicle and reported the incident to police, who did not file a report on her behalf.

She received frequent threatening telephone calls demanding money expressly based

on her children’s U.S. citizenship, and her father-in-law filed a police report.

Finally, one of her children’s schoolteachers notified her that an unauthorized man

tried to take her child from school. The police told her that they would not assist

because her child was not Mexican and that she would need to pay a filing fee.

Bautista-Vazquez entered the U.S. without authorization soon after, and her in-laws

received phone calls demanding money from her smugglers, who warned her not to

return after she expressed willingness to testify against them but was never called

upon to do so.




                                         3                                    16-70053
      Substantial evidence supports the BIA’s determination that Bautista-Vazquez

failed to meet her burden of showing that her treatment rises to the level of

persecution on account of a protected ground. She alleges no physical harm to

herself or her children, the threats against her were never fulfilled, and there is an

insufficient basis to conclude that the robbers or smugglers would still have an

interest in her. See Sharma, 9 F.4th at 1065. Her voluntary return to Mexico with

her children after living in the United States, as well as the ongoing safety of her in-

laws in Mexico, undermine a reasonable fear of future persecution. Id. at 1066.

      PETITION DENIED.




                                           4                                    16-70053